Case 5:20-cv-00039-SVW-SHK Document 14 Filed 07/14/20 Page 1 of 1 Page ID #:49




  1
  2
  3
                                                   JS-6
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       TONY SCOTT GRANTHAM                         Case No. 5:20-cv-00039-SVW (SHK)
 12
                                     Petitioner,
 13                                                JUDGMENT
                               v.
 14
 15    THE PEOPLE OF THE STATE OF
       CALIFORNIA,
 16
                                     Respondent.
 17
 18
 19         Pursuant to the Order Summarily Denying the Petition as Premature and
 20   Unexhausted, IT IS HEREBY ADJUDGED that this action is DISMISSED
 21   without prejudice.
 22
 23   Dated:   July 14, 2020

 24
                                              HONORABLE STEPHEN V. WILSON
 25                                           United States District Judge
 26
 27
 28
